DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  In lines 9 and 15 the word “comsisting” appears to be a typo and has been interpreted as “consisting.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 9, 11, 13, 17, 21, and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huh et al. (US Pub. No. 2019/0214571).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding Claims 1-5, 8, 9, and 24:  Huh et al. teaches a compound of the following structure (Pg. 131):

    PNG
    media_image1.png
    285
    287
    media_image1.png
    Greyscale

Such a compound reads on a compound of claim 1 wherein Ar is a C6 aromatic group, X1 is a single bond, X2 is a single bond, X3 is C(M1)2 wherein M1 is a C1 alkyl group, Z is O, R is H, and E is a heteroatom containing electron accepting group containing 15 carbon atoms.
Regarding Claims 11 and 21:  The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely the claimed T1 and ΔEST.  However, the reference teaches all of the claimed ingredients, in the claimed amounts, process steps, and process conditions. Furthermore, there is nothing in Applicant’s original specification to indicate 
	Regarding Claims 13 and 17:  Huh et al. teaches the compound in an organic electroluminescent material and an electroluminescent device (abstract; [0179]-[0184]).

Allowable Subject Matter
Claims 6, 7, 10, 15, 19, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        February 2, 2022